[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.1




AMENDMENT NO. 4 TO SITAGLIPTIN SUPPLY AGREEMENT


AMENDMENT NO. 4 TO SITAGLIPTIN CATALYST SUPPLY AGREEMENT effective as of January
1, 2016 (the “AMENDMENT EFFECTIVE DATE”) (this “Amendment”) by and between
CODEXIS, INC., (the “Vendor”), a Delaware corporation, having a place of
business at 200 Penobscot Drive, Redwood City, CA 94063 (“CODEXIS”) and MERCK
SHARP AND DOHME CORP. (the “Company”), having a place of business at One Merck
Drive, Whitehouse Station, NJ 08889-0100. (“MERCK”)


W I T N E S S E T H:


WHEREAS, the parties are party to that certain SITAGLIPTIN CATALYST SUPPLY
AGREEMENT dated as of February 1, 2012, as amended as of October 1, 2013,
February 25, 2015 and as of December 4, 2015 (as so amended, the “Agreement”);
and


WHEREAS, the parties desire to amend the Agreement to modify the terms of the
Agreement as more fully set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
1.
As of the AMENDMENT EFFECTIVE DATE, the Agreement is amended as follows:

1.01
Section 1.10.1 is added as follows:

““CUMULATIVE SUBSTANCE PURCHASE VOLUME” shall mean the total aggregate
quantities of SUBSTANCE (in kg.) delivered to MERCK, its AFFILIATES and/or its
THIRD PARTY SUPPLIERS by CODEXIS on or after [***], 20[***].”
1.02
Section 1.10.2 is added as follows:

“”CUMULATIVE SUBSTANCE PURCHASE VOLUME TIER” shall mean each of the Cumulative
Substance Purchase Volume Tier(s) specified in ATTACHMENT 3, SUBSTANCE
PRICE/VOLUME TABLE 2.”
1.03
Section 2.1.3 shall be amended to read in its entirety as follows:

“Beginning January 1, 2018, MERCK, its AFFILIATES, and its THIRD PARTY SUPPLIER
have the right to purchase up to and including [***]% of SUBSTANCE demand
directly from a direct SUBSTANCE MANUFACTURER. The direct SUBSTANCE MANUFACTURER
will be [***], which is also the SECONDARY SUBSTANCE MANUFACTURER for CODEXIS.
MERCK will negotiate the price for such SUBSTANCE directly with [***] and
CODEXIS will not be involved in any part of the commercial agreement.
MERCK’s right to purchase directly from [***] will commence upon the
qualification of [***] as both CODEXIS’s SECONDARY SUBSTANCE MANUFACTURER (See
Section 2.1.5) and MERCK’s direct SUBSTANCE MANUFACTURER, but not earlier than
[***], 20[***]. Within ninety (90) days after delivery by [***] (as MERCK’s, its
AFFILIATES’, and its THIRD PARTY SUPPLIERS’ direct SUBSTANCE MANUFACTURER) to
MERCK (or its AFFILIATE(S) or THIRD PARTY SUPPLIER(S)) as a SUBSTANCE
MANUFACTURER, MERCK shall pay CODEXIS $[***].
In the event that during any calendar year (N) MERCK’s, its AFFILIATES’, and its
THIRD PARTY MANUFACTURERS purchases from direct SUBSTANCE MANUFACTURER(s)
exceeds [***]% of MERCK’s SUBSTANCE demand in calendar year (N), thereby
resulting in a CODEXIS share of less than [***]% for calendar year (N), then
MERCK shall make up such deficit of purchases from CODEXIS in the following
calendar year (N+1). Such make-up volume shall be in addition to the [***]% of
SUBSTANCE demand MERCK, its AFFILIATES, and its THIRD PARTY SUPPLIERS are
required to purchase from CODEXIS in calendar year (N+1). Make-up volume to be
purchased in calendar year (N+1) will be priced according to the CUMULATIVE
SUBSTANCE PURCHASE VOLUME TIER applicable on December 31 of calendar year (N).”
1.04
Section 2.1.5 shall be amended to read in its entirety as follows:

“CODEXIS has elected to have [***] identified and qualified as CODEXIS’
SECONDARY SUBSTANCE MANUFACTURER. The PARTIES agree to have [***] qualified as
the SECONDARY SUBSTANCE MANUFACTURER by [***], 20[***] in order for the one-time
payment of $[***] (per Section 2.1.3) to be paid by MERCK to CODEXIS. The
PARTIES agree that SUBSTANCE qualification shall be defined as: 1) the
successful CODEXIS release and delivery (FCA [***] [Incoterms, 2010]) of [***]
of SUBSTANCE meeting the QUALITY


a101codexisctrexhibit_image1.gif [a101codexisctrexhibit_image1.gif]

--------------------------------------------------------------------------------





STANDARDS SPECIFICATION per Section 6.1 and 6.2 of this AGREEMENT and 2) the
successful completion of a MERCK Quality Audit at the [***] facility per
Sections 2.1.5 and 6.5 of this AGREEMENT. MERCK shall complete the Quality Audit
and provide the corresponding Quality Audit report within [***] days of the FCA
[***] delivery of the [***] of SUBSTANCE. For the avoidance of doubt, [***] of
SUBSTANCE shall be released and delivered (FCA [***]) no later than
[***]-[***]-20[***] to enable [***] days for a Merck Quality Audit and report.
Corrective Actions resulting from the Quality Audit shall not delay payment of
the $[***] fee per Section 2.1.5 of this AGREEMENT and, for the purposes of such
payment fee only, the Quality Audit shall be deemed completed after [***] days
of such FCA [***] delivery of the [***] of SUBSTANCE.”
1.05
Section 2.2.1.1 shall be amended to read in its entirety as follows:

“Within [***] business days at the beginning of each QUARTER during the TERM,
MERCK shall provide CODEXIS in writing (e-mail is acceptable) a good faith
forecast reflecting MERCK’s, its AFFILIATES’, and its THIRD PARTY SUPPLIERS’
requirements, if any, for SUBSTANCE for each of the following six (6) QUARTERS
by setting forth the quantities of SUBSTANCE to be supplied, broken down by
QUARTER. All projected order dates, quantities and shipping dates set forth in
the forecasts delivered pursuant to this Section 2.2.1.1 shall be binding on
MERCK in respect of the requirements set forth for the two (2) full QUARTERS
immediately following the delivery of each such forecast. Except as provided in
this Section 2.2.1.1, it is understood and agreed that the forecasts shall not
constitute commitments to take DELIVERY of SUBSTANCE or FIRM ORDERS unless such
forecasts are specified in writing by MERCK as binding.”
1.06
Section 2.2.1.2 shall be amended to read in its entirety as follows:

“At least [***] days prior to the beginning of each QUARTER during the TERM,
MERCK, its AFFILIATES, and its THIRD PARTY SUPPLIERS shall place a FIRM ORDER
for its requirements of SUBSTANCE for such QUARTER. MERCK, its AFFILIATES, and
its THIRD PARTY SUPPLIERS may also place a FIRM ORDER at any time during the
TERM of this AGREEMENT; provided that such FIRM ORDER is submitted at least
[***] days prior to the earliest DELIVERY date set forth in such FIRM ORDER.
Each FIRM ORDER shall specify the following:
1.    Quantity of SUBSTANCE ordered;
2.    The SUBSTANCE price based on Attachment 1 of Amendment 4;
3.    The required DELIVERY date(s);
4.    The ship-to address;
5.    The specific packaging amount;
6.    Shipping conditions; and
7.     The current loading factor.
Any direct purchases by THIRD PARTY SUPPLIERS from CODEXIS will be governed by
applicable provisions in this AGREEMENT (e.g. cancellation or delay of FIRM
ORDERS, required LEAD TIME, IP protections, quality, invoicing and payment
terms, warranties, limitations of liability, indemnification, etc.) MERCK shall
guarantee [***]. CODEXIS shall use commercially reasonable efforts to promptly
notify MERCK if any THIRD PARTY SUPPLIER is late in payment owed to CODEXIS.
CODEXIS shall not accept FIRM ORDERS from any THIRD PARTY SUPPLIERS if the total
outstanding balance due to CODEXIS from any THIRD PARTY SUPPLIERS exceeds
$[***].”
1.07
Section 4.1.2.2 shall be amended to read in its entirety as follows:

“Subject to Section 9.1, MERCK shall pay CODEXIS a SUBSTANCE FEE for the
purchase of SUBSTANCE according to the schedule in ATTACHMENT 3 (Revised
Effective [***], 20[***]). The pricing set forth in ATTACHMENT 3 (Revised
Effective [***], 20[***]) will apply through the remaining TERM of this
AGREEMENT based on the current [***]% SUBSTANCE LOADING FACTOR. The PARTIES
agree to negotiate a new pricing table should MERCK reduce the current [***]%
SUBSTANCE LOADING FACTOR.
The PARTIES agree that such ATTACHMENT 3 (Revised Effective [***], 20[***])
shall apply equally to all FIRM ORDERS placed by MERCK, its AFFILIATES and its
THIRD PARTY SUPPLIERS directly with CODEXIS for DELIVERY of SUBSTANCE under this
AGREEMENT.”
1.08
Section 12.1 shall be amended to read in its entirety as follows:



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


-2-
a101codexisctrexhibit_image1.gif [a101codexisctrexhibit_image1.gif]

--------------------------------------------------------------------------------





“This AGREEMENT shall become effective as of February 1, 2012 and shall continue
in effect until February 1, 2022. This AGREEMENT may be renewed for an
additional five (5) year term (beginning February 1, 2022) upon mutual written
agreement executed by both PARTIES. Both PARTIES shall meet between [***],
20[***] and [***], 20[***] to discuss an extension of this AGREEMENT currently
expiring on February 1, 2022.”
1.09
As of the AMENDMENT EFFECTIVE DATE, Article 12.2 of the AGREEMENT is deleted in
its entirety.

1.10
Section 13.1.1 shall be amended to read in its entirety as follows:

“MERCK shall have the right to terminate this AGREEMENT at any time after
January 1, 2018 in its sole discretion by giving 24 months advance written
notice to CODEXIS.”


1.
Miscellaneous

2.01
Effect of Amendment; Joinder. Except as expressly changed by this Amendment, the
Agreement shall remain in full force and effect in accordance with its stated
terms. The Agreement and the Schedules and Exhibits thereto, as amended by this
Amendment and all preceding amendments, set forth the entire understanding of
the parties with respect to the subject matter thereof. There are no agreements,
restrictions, promises, warranties, covenants or undertakings other than those
expressly set forth or referred to therein. The Agreement and the Schedules and
Exhibits thereto, as amended by this Amendment and all preceding amendments,
supersede all prior agreements and undertakings between the parties with respect
to such subject matter.

2.02
Counterparts. This Amendment may be executed by the parties in separate
counterparts, each of which when so executed and delivered is deemed an
original. All such counterparts together constitute but one and the same
instrument.

2.03
Definitions. All capitalized terms used but not defined in this Amendment shall
have the respective definitions assigned to such terms in the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date and year first written above.


Codexis Inc.
Merck Sharp & Dohme Corp.
 
 
 
 
By: /s/ Gordon Sangster
By: /s/ Aatush Chauhan
Name: Gordon Sangster
Name: Aatush Chauhan
Title: Senior Vice President and CFO
Title: Director, API/Intermediates Procurement
Date: 29 June 2016
Date: 03 August 2016
 
 
 
 































[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


-3-
a101codexisctrexhibit_image1.gif [a101codexisctrexhibit_image1.gif]

--------------------------------------------------------------------------------





ATTACHMENT 3 (REVISED [***], 20[***])


SUBSTANCE FEES


SUBSTANCE Price Table 1
 
CALENDAR YEAR 20[***] DELIVERIES OF SUBSTANCE 

SUBSTANCE PRICE AT
[***]% SUBSTANCE LOADING FACTOR
($/kg)
All deliveries from [***], 20[***] through [***], 20[***]


All deliveries from and after [***], 20[***] through [***], 20[***]
$[***]




$[***]
 
 



SUBSTANCE Price/Volume Table 2


CUMULATIVE SUBSTANCE PURCHASE VOLUME TIER
[CUMULATIVE SUBSTANCE PURCHASE VOLUME delivered commencing [***], 20[***] and
thereafter]
(kg)
SUBSTANCE PRICE AT
[***]% SUBSTANCE LOADING FACTOR
($/kg)
[***]
[***]
$[***]
[***]
[***]
$[***]
[***]
[***]
$[***]
[***]
[***]
$[***]
[***]
[***]
$[***]
[***]
 
$[***]



Effective [***], 20[***], in the event that [***], the parties shall negotiate
in good faith a new SUPPLY PRICE [***], 20[***]. CODEXIS shall provide [***]. In
all cases, throughout the Term, CODEXIS shall [***] not later than [***],
20[***], [***].




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


-4-
a101codexisctrexhibit_image1.gif [a101codexisctrexhibit_image1.gif]